MEMORANDUM **
Ruperto Delgado-Rodriguez appeals the sentence imposed following his guilty plea to unlawful reentry after deportation, in violation of 8 U.S.C. § 1326. He contends that in violation of the Fifth and Sixth Amendments, his sentence was enhanced with a prior conviction not alleged in the indictment, proved beyond a reasonable doubt, or admitted during plea proceedings. He also contends that under the doctrine of constitutional avoidance, § 1326 should be construed to require proof beyond a reasonable doubt of a prior conviction used to enhance a sentence. As Delgado-Rodriguez. acknowledges, these contentions are foreclosed. See United States v. Grisel, 488 F.3d 844, 846-47 (9th Cir.2007) (en banc); United States v. Weiland, 420 F.3d 1062, 1079 n. 16 (9th Cir. 2005), cert, denied, 547 U.S. 1114, 126 S.Ct. 1911, 164 L.Ed.2d 667 (2006). We therefore affirm the sentence.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.